Exhibit 10.3


EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 22nd day of
February, 2019, by and between First Northwest Bancorp (the "Company") and its
wholly owned subsidiary, First Federal Savings and Loan Association of Port
Angeles ("First Federal"), and Laurence J. Hueth (the "Employee") and is
effective as of February 22, 2019 (the "Effective Date").
RECITALS
A.    First Federal desires to employ the Employee, and the Employee desires to
be employed by First Federal.
B.    It is anticipated that the Employee will make a major contribution to the
success of the Company and First Federal in the position of President of First
Federal and Chief Executive Officer of the Company.
C.    The board of directors of the Company and the board of directors of
First Federal (collectively, the "Board of Directors," and separately the
"Company Board of Directors" and the "First Federal Board of Directors,"
respectively) recognize the possibility of a Change in Control (as defined in
Section 3(e) below) of the Company or First Federal and that this possibility,
along with the uncertainty and questions that may arise among management, may
result in the departure or distraction of key management to the detriment of the
Company, First Federal, and their respective shareholders.
D.    The Board of Directors believes that it is in the best interests of the
Company and First Federal to enter into this Agreement with the Employee in
order to ensure high-quality management of the Company, First Federal, and their
subsidiaries.
The parties therefore agree as follows:
1.Term. The term ("Term") of this Agreement is three years beginning on the
Effective Date, unless terminated earlier in accordance with Section 3.
Beginning on the first anniversary of the Effective Date, and on each
anniversary thereafter, the Term will be extended for one year in addition to
the then-remaining Term, as long as: (a) neither the Employee nor the Company or
First Federal has given notice to the other in writing at least 90 days before
the anniversary that the Term will not be extended further; and (b) before the
anniversary, the Board of Directors or a committee that has been delegated
authority to act on such matters by the Board of Directors (the "Committee")
explicitly reviews and approves the extension. "Term" refers to both the initial
Term and extended terms.


- 1 -



--------------------------------------------------------------------------------

Exhibit 10.3


2.    Terms of Employment.
(a)    Position and Duties.
(i)    The Employee will serve as President of First Federal and Chief Executive
Officer of the Company, with the duties and responsibilities that are
customarily assigned to such positions, and will have other powers and duties as
prescribed by the Board of Directors from time to time. The Employee will also
render services to any subsidiary or subsidiaries of the Company or First
Federal as requested by the Board of Directors from time to time consistent with
the Employee's executive position. The Employee will report to the Board of
Directors and be subject to and must abide by each of the personnel policies
applicable to senior executives and employees of the Company and of First
Federal.
(ii)    While employed by First Federal, but excluding any periods of vacation
and sick leave to which the Employee is entitled under this Agreement, the
Employee will be employed on a full-time basis and agrees to devote the time
necessary to discharge the responsibilities assigned to the Employee and to use
the Employee's reasonable best efforts to perform these responsibilities
faithfully and efficiently. The Employee may (A) with the prior written approval
of the chair of the Board of Directors (which will not be unreasonably
withheld), serve on corporate, civic, or charitable boards or committees, and
(B) manage personal investments, so long as these activities do not interfere
with the performance of the Employee's responsibilities to the Company and First
Federal and the Employee's compliance with this Agreement, including but not
limited to Sections 8 and 9, or give rise to violations of applicable securities
laws.
(b)    Compensation.
(i)    Annual Base Salary. Beginning on the Effective Date, the Employee will
receive an annual base salary (the "Annual Base Salary") at a rate of
$288,907.00, payable in accordance with the First Federal's normal payroll
policies. The Annual Base Salary will be reviewed and adjusted from time to time
to reflect amounts approved by the Board of Directors or the Committee.
Performance and salary reviews will occur at least annually in accordance with
First Federal's normal performance-review policies and practices for executives.
(ii)    Incentives and Bonuses. The Employee will be eligible for incentive
opportunities as a percentage of the Employee's Annual Base Salary and as
authorized and declared by the Board of Directors or the Committee for executive
officers. Incentive payments provided for under this Agreement must be paid no
later than 75 days after the end of the year in which the Employee obtains a
legally binding right to those payments (or another time that still qualifies
the payment as a "short-term deferral" under Internal Revenue Code (the "Code")
Section 409A (hereinafter, "Section 409A"). The Employee will also be entitled
to participate in an equitable manner with all other executive officers of First
Federal in any performance-based and discretionary


- 2 -



--------------------------------------------------------------------------------

Exhibit 10.3


bonuses that are authorized and declared by the Board of Directors or the
Committee for executive officers.
(iii)    Vacation and Sick Leave. The Employee is entitled to (A) annual paid
vacation in accordance with the policies established by the Board of Directors
or the Committee for executive officers, and (B) voluntary leaves of absence,
with or without pay, from time to time at the times and upon the conditions as
the Board of Directors or the Committee may determine in its discretion.
Employee will be paid for all accrued unused vacation upon termination of
employment. In addition, the Employee is entitled to seven days of annual sick
leave. Unused sick leave may be accumulated until retirement or separation
(without limitation). After completing five full years of service, the Employee
will be paid for one-half of the unused sick leave, not to exceed 240 hours,
upon termination of employment. The Employee will not receive any additional
compensation from First Federal for unused sick leave, except to the extent
authorized by the Board of Directors or the Committee in writing. Payments of
accrued vacation pay or unused sick leave as soon as reasonably and
administratively practicable and as required by applicable law following the
Employee's Date of Termination.
(iv)    Other Employee Benefit Plans. While employed by First Federal, the
Employee will be eligible for participation in all benefits under all plans,
practices, policies, and programs provided by First Federal on terms that are no
less favorable than those generally applicable or made available to other
executives of the First Federal. The Employee will be eligible for participation
in fringe benefits and perquisite plans, practices, policies and programs
(including without limitation expense reimbursement plans, practices, policies,
and programs) on a basis that is no less favorable than those generally
applicable or made available to First Federal's other executive officers,
including but not limited to supplemental retirement, deferred compensation
program, supplemental medical or life insurance plans, company cars, club dues,
physical examinations, and financial planning and tax preparation services, in
accordance with the terms and conditions of any applicable plan, program, or
policy.
3.    Termination of Employment.
(a)    Voluntary Termination. The Employee's employment may be voluntarily
terminated by the Employee at any time upon at least 90 days' written notice to
the Company and First Federal or a shorter period as agreed on between the
Employee and the Board of Directors. In the event of such a voluntary
termination, the Company and First Federal are jointly obligated to continue to
pay to the Employee the Annual Base Salary and provide benefits under this
Agreement only through the Date of Termination, at the time those payments are
due, and will have no further obligation to the Employee under this Agreement.


- 3 -



--------------------------------------------------------------------------------

Exhibit 10.3


(b)    Good Reason. The Employee's employment may be terminated by the Employee
with or without Good Reason. For purposes of this Agreement, "Good Reason"
means, in the absence of the Employee's written consent, any of the following:
(i)    A material diminution in the Employee's base compensation;
(ii)    A material diminution in the Employee's authority, duties, or
responsibilities; or
(iii)    A material change in the geographic location at which the Employee must
perform services of more than 35 miles.
If any of the foregoing circumstances arise, the Employee must provide notice to
the Company and First Federal of the existence of a condition described above
within 90 days of the initial existence of the condition upon the notice of
which the Company and First Federal must be given at least 30 days to remedy the
condition. If the condition is not remedied within those 30 days, and the
Employee voluntarily terminates (other than due to Disability, as defined in
Section 3(g) below) his employment within 60 days after that 30-day period, then
the termination will be deemed to have been for Good Reason.
(c)    Cause. First Federal may terminate the Employee's employment either with
or without Cause (as defined below). The Employee shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
the Employee a copy of a resolution, duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board of Directors at a
meeting of the Board of Directors duly called and held for such purpose, stating
that in the good faith opinion of the Board of Directors the Employee has
engaged in conduct described herein and specifying the particulars thereof in
detail. In the event of termination of employment for Cause, the Company and
First Federal must jointly pay to the Employee the Annual Base Salary and
provide benefits under this Agreement only through the Date of Termination, and
will have no further obligation to the Employee under this Agreement. For
purposes of this Agreement, "Cause" means:
(i)    embezzlement, willful misconduct, gross negligence, dishonesty, or other
fraudulent acts involving First Federal or the Company or First Federal and the
Company's business operations or in the performance of the Employee's duties
under this Agreement, including but not limited to the Employee's refusal to
comply with legal directives of the Board of Directors;
(ii)    a material breach of the Employee's fiduciary duties to the Company or
First Federal if the breach has not been remedied or is not being remedied to
the Company's and First Federal's reasonable satisfaction within 30 days after
written notice, including a detailed description of the breach, has been
delivered to the Employee;


- 4 -



--------------------------------------------------------------------------------

Exhibit 10.3


(iii)    willful material breach of Section 9 of this Agreement or a
confidentiality policy of the Company or First Federal;
(iv)    an order or directive from a state or federal banking regulatory agency
requesting or requiring either temporary or permanent removal of the Employee or
a finding by such an agency that the Employee's performance threatens the safety
or soundness of the Company, First Federal, or any of their subsidiaries;
(v)    an act or omission that materially injures the Company's or First
Federal's reputation, business affairs, or financial condition, if that injury
could have been reasonably avoided by the Employee, including but not limited to
conviction or a plea of nolo contendere of a felony or crime involving
dishonesty or moral turpitude.
(d)    Qualifying Termination. A "Qualifying Termination" occurs if (i) First
Federal terminates the Employee's employment for any reason other than for
Cause, disability, or death, or (ii) the Employee terminates employment for Good
Reason. If a Qualifying Termination occurs prior to or more than 24 months
following a Change in Control (defined in paragraph (e) below) that occurs
during the term of this Agreement, and contingent on receipt of an executed and
unrevoked release of claims as described in Section 3(j) (the "Release"), the
Company and First Federal jointly must: (A) pay a lump sum to the Employee
within 7 days commencing on the effective date of the executed and unrevoked
Release: (1) the Employee's Annual Base Salary at the rate in effect immediately
before the Date of Termination, and (2) the pro rata portion of any incentive
award or bonus earned for the year in which the Date of Termination occurs (with
proration determined based on the number of months in the fiscal year in which
the Employee is employed with the First Federal), the amount of which, if any,
is to be determined by the First Federal Board of Directors in its sole
discretion, and (B) pay to the Employee within 7 days of the effective date of
the executed and unrevoked release a lump sum in the amount of $28,000.00, which
is equivalent to the cost of coverage under Title X of the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA") for the Employee and
eligible dependents for a period of 12 months at the same level of benefits that
the Employee had elected on the Date of Termination, provided the Employee
and/or eligible dependents timely elect continuation coverage under COBRA within
the time period prescribed pursuant to COBRA, and otherwise qualify for
continued coverage. A Qualifying Termination does not include termination for
Cause, termination because of death or disability under Sections 3(f) and 3(g)
of this Agreement, voluntary termination, or retirement.
(e)    Change in Control. If the Employee experiences a Qualifying Termination
within 24 months following a Change in Control, contingent on receipt of an
executed and unrevoked Release, the Company and First Federal jointly must:
(i) pay to the Employee, as soon as reasonably and administratively practicable
after the effective date of the executed and unrevoked Release, a lump sum
payment in an amount equal to 2.75 times the average of the Employee's five
prior years' Annual Base Salary (if the payment period begins and ends in
different taxable years, the Employee


- 5 -



--------------------------------------------------------------------------------

Exhibit 10.3


shall not have the right to designate the taxable year in which the payment will
be made) and (ii) pay to the Employee as soon as reasonably and administratively
practicable after the effective date of the executed and unrevoked release a
lump sum in the amount of $28,000.00, which is equivalent to the cost of
coverage under COBRA for the Employee and eligible dependents for a period of 12
months at the same level of benefits that the Employee had elected on the Date
of Termination, provided the Employee and/or eligible dependents timely elect
continuation coverage under COBRA within the time period prescribed pursuant to
COBRA, and otherwise qualify for continued coverage.
(i)    Payments of accrued vacation pay or unused sick leave and as required by
applicable law following the Employee's Date of Termination.




"Change in Control" means a change in the ownership or effective control of the
Company or First Federal or a change in the ownership of a substantial portion
of the assets of the Company or First Federal, as defined in Treasury Regulation
§ 1.409A-3(i)(5) or in subsequent regulations or other guidance issued by the
Internal Revenue Service. For purposes of illustration, a Change in Control
generally occurs on the date that:
(ii)    Any one person, or more than one person acting as a group, acquires
ownership of the Company's stock or First Federal's stock that, together with
stock already held by the person or group, constitutes more than 50 percent of
the total fair market value or total voting power of the Company's stock or
First Federal's stock;
(iii)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition), ownership of Company stock or First Federal stock that constitutes
35 percent or more of the total voting power of the Company's stock or First
Federal's stock;
(iv)    A majority of members of the Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board of Directors before the appointment or
election; or
(v)    Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition), assets from the Company or First Federal that have a total gross
fair market value equal to or more than 40 percent of the total gross fair
market value of all of the Company's assets or First Federal's assets
immediately before the acquisition.
(f)    Death. If the Employee dies while employed under this Agreement and
before any termination of employment, the Company and First Federal jointly must
pay to the Employee's


- 6 -



--------------------------------------------------------------------------------

Exhibit 10.3


estate, or to the person whom the Employee may have previously designated in
writing, the Annual Base Salary that was not previously paid to the Employee
that the Employee would have earned if the Employee had continued to be employed
under this Agreement through the last day of the calendar month in which the
Employee died, together with the benefits provided below through such date.
(g)    Disability. If the Company determines in good faith that the Disability
of the Executive has occurred while the Executive is employed by the Company
(pursuant to the definition of Disability set forth below), it may provide the
Executive with written notice in accordance with Section 3(h) of this Agreement
of its intention to terminate the Executive's employment. In such event, the
Executive's employment with the Company shall terminate effective on the 30th
day after receipt of such notice by the Executive (the "Disability Effective
Date"); provided that, within the 30 days after such receipt, the Executive
shall not have returned to full-time performance of the Executive's duties. For
purposes of this Agreement, "Disability" shall mean the absence of the Executive
from the Executive's duties with the Company on a full-time basis for 90
consecutive days, or a total of 180 days in any 12-month period, as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive's legal representative.
(h)    Notice of Termination. Any termination by First Federal for Cause, or by
the Employee for Good Reason, must be communicated by notice of termination to
the other party given in accordance with Section 11(a) of this Agreement.
(i)    Date of Termination. "Date of Termination" means (i) if the Employee's
employment is terminated by the First Federal for a reason other than disability
or death, the date that First Federal provides the notice of the termination of
the Employee's employment with First Federal or any later date specified by the
notice within 30 days of the notice, as the case may be, (ii) if the Employee's
employment is terminated by the Employee without Good Reason, 90 days' after the
employee provides written notice to the Company and First Federal or a shorter
period as agreed on between the Employee and the Board of Directors, as the case
may be, (iii) if the Employee's employment is terminated by the Employee with
Good Reason, the date that the Employee provides the notice of termination of
Employee's employment with First Federal, or (iv) if the Employee's employment
is terminated by reason of death or disability, the date of death of the
Employee or the Disability Effective Date, as the case may be.
(j)    Release of Claims. The termination benefits described in Sections 3(d)
and 3(e) of this Agreement are conditioned on the Employee's delivering to the
Company and First Federal within 46 days following the Date of Termination, and
not revoking, a signed release of claims in a form provided by the Company and
First Federal. Notwithstanding any provision of this Agreement to the contrary,
the timing of the Employee's execution of the release, directly or


- 7 -



--------------------------------------------------------------------------------

Exhibit 10.3


indirectly, result in the Employee's designating the calendar year of payment.
To the extent required by Section 409A, if a payment that is subject to
execution of the release could be made in more than one taxable year, payment
must be made in the later taxable year, as promptly as practicable following the
later of (i) the execution of the release and (ii) the first business day of the
later taxable year.
4.    Full Settlement. The Company's and First Federal's obligations and
otherwise performance under this Agreement will not be affected by any setoff,
counterclaim, recoupment, defense, or other claim, right, or action that the
Company or First Federal may have against the Employee or others. The Employee
is not obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Employee under any of the provisions of
this Agreement, and those amounts may not be reduced whether or not the Employee
obtains other employment.
5.    Section 280G. If any payments or benefits otherwise payable to the
Employee (a) constitute "parachute payments" within the meaning of Section 280G
of the Code, and (b) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code, then those payments and benefits must be
either (i) delivered in full, or (ii) delivered to a lesser extent only if no
portion of the payments and benefits would be subject to excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state, and local income and employment taxes and
the excise tax imposed by Section 4999 of the Code (and any equivalent state or
local excise taxes), results in the Employee's receiving on an after-tax basis,
the greatest amount of benefits. Any reduction in payments or benefits required
by this provision is to occur in the following order: (A) reduction of cash
payments that are exempt from Section 409A; (B) reduction of vesting
acceleration of equity awards; and (C) reduction of other benefits paid or
provided to the Employee. If acceleration of vesting of equity awards is to be
reduced, the acceleration of vesting is to be canceled in a manner that results
in the maximum economic benefit to the Employee subject to compliance with
Section 409A.
6.    Successors.
(a)    This Agreement is personal to the Employee, who may not assign it and
without the Company's and First Federal's written consent. This Agreement will
inure to the benefit of and be enforceable by the Employee's legal
representatives, heirs, or legatees.
(b)    This Agreement will inure to the benefit of and be binding on the Company
and First Federal and its successors and assigns.
(c)    The Company and First Federal must require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company and First Federal to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company and First Federal would be required to perform
it if the succession had not taken place.


- 8 -



--------------------------------------------------------------------------------

Exhibit 10.3


7.    Governing Law; Arbitration. This Agreement is made with reference to and
is intended to be construed in accordance with the laws of the state of
Washington. Any dispute or controversy arising under or in connection with this
Agreement must be settled exclusively by arbitration in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.
Notwithstanding the foregoing, the Company, First Federal, or both may resort to
the Superior Court of Clallam County, Washington, for injunctive and other
relief as available if the Employee engages in conduct after termination of this
Agreement that amounts to a violation of Sections 8 and 9 hereof or violation of
the Washington Trade Secrets Act or amounts to unlawful interference with the
business expectancies of the Company or First Federal.
8.    Restrictive Covenants.
(a)    Noncompetition. The Employee agrees that, during the Employee's
employment with First Federal, and for a period of one year thereafter
(collectively, the "Noncompetition Period"), the Employee will not directly or
indirectly become interested in, as a "founder," organizer, principal
shareholder, director, officer, or employee of or consultant to any bank,
savings bank, savings and loan association, credit union, or similar financial
institution or holding company of such an entity, now existing or organized
hereafter, that competes or may compete with the Company, First Federal or any
of their affiliates or subsidiaries (for purposes of this Section 8,
collectively, the "Company"), including any successor, within any county in
which the Company operates a full-service branch office or lending center. But
the Employee will not be deemed a "principal shareholder" unless (i) the
Employee's investment in such an institution exceeds one percent of the
institution's outstanding voting securities or (ii) the Employee is active in
the organization, management, or affairs of the institution. The provisions
restricting competition by the Employee may be waived by action of the Board of
Directors.
(b)    Noninterference. During the Noncompetition Period, the Employee shall not
directly or indirectly (i) solicit or attempt to solicit any other employee of
the Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company and any other employee of the Company,
(ii) solicit or attempt to solicit any customers or potential customer whom the
Company actively solicited at any time during the 12-month period before the
Employee's Date of Termination (the "Customers"), including but not limited to
all successors, owners, directors, partners, and management personnel of the
Customers, to cease doing business with the Company or to otherwise divert the
Customers' business from the Company, or (iii) solicit or attempt to solicit any
supplier, licensee, or other business associates of the Company to cease doing
business with the Company.
(c)    Interpretation. The parties agree that the terms of paragraphs (a)
and (b) of this Section 8 (collectively, the "Restrictive Covenants," are
reasonable as to both time and scope. The parties additionally agree (i) that
the Restrictive Covenants are necessary for the protection of the Company's and
First Federal's business and goodwill; (ii) that the Restrictive Covenants are
not


- 9 -



--------------------------------------------------------------------------------

Exhibit 10.3


any greater than are reasonably necessary to secure the Company's and First
Federal's business and goodwill; and (iii) that the degree of injury to the
public from the loss of the service and skill of the Employee or the
restrictions placed on the Employee's opportunity to make a living with the
Employee's skills upon enforcement of the Restrictive Covenants, does not and
will not warrant nonenforcement of them. If a court or any other administrative
body with jurisdiction over a dispute related to this Agreement determines that
the restrictive covenants set forth in this Section 8 are unreasonably broad,
the parties hereby authorize and direct the court or administrative body to
narrow them so as to make them reasonable, given all relevant circumstances, and
to enforce them. The covenants in this Section 8 will survive termination of
this Agreement.
9.    Confidentiality.
(a)    Nondisclosure. The Employee may not use or disclose any confidential
information (as defined in paragraph (c) below) either during or following the
term of this Agreement, except as required by the Employee's duties under this
Agreement or as otherwise allowed under subsection (b) below. Notwithstanding
anything to the contrary in this Agreement or otherwise, nothing limits the
Employee's rights under applicable law to provide truthful information to any
governmental entity or to file a charge with or participate in an investigation
conducted by any governmental entity. The Employee is hereby notified that the
immunity provisions in 18 USC § 1833 provide that an individual cannot be held
criminally or civilly liable under any federal or state trade secret law for any
disclosure of a trade-secret that is made (i) in confidence to federal, state,
or local government officials, either directly or indirectly, or to an attorney,
and is solely for the purpose of reporting or investigating a suspected
violation of the law, (ii) under seal in a complaint or other document filed in
a lawsuit or other proceeding, or (iii) to the individual's attorney in
connection with a lawsuit for retaliation for reporting a suspected violation of
law (and the trade secret may be used in the court proceedings for the lawsuit)
as long as any document containing the trade secret is filed under seal and the
trade secret is not disclosed except in response to court order.
(b)    Exceptions. The Employee's nondisclosure obligation under
paragraph (a) above does not apply to any use or disclosure that is:
(i)    Made with the prior written consent of the Board of Directors;
(ii)    Required by a court order or a subpoena from a government agency (as
long as the Employee first provides the Company and First Federal with
reasonable notice of the court order or subpoena in order to allow the Company
and First Federal the opportunity to contest the requested disclosure); or


- 10 -



--------------------------------------------------------------------------------

Exhibit 10.3


(iii)    Of confidential information that has been previously disclosed to the
public by the Company or First Federal or is in the public domain (other than
because of the Employee's breach of this Agreement).
(c)    Confidential Information. "Confidential Information" includes any of the
Company's or First Federal's (or its subsidiaries' or affiliates') trade
secrets, customer or prospect lists, information regarding product development,
marketing plans, sales plans, strategic plans, projected acquisitions or
dispositions, management agreements, management organization information
(including data and other information relating to members of the Board of
Directors and management), operating policies or manuals, business plans,
purchasing agreements, financial records, or other similar financial,
commercial, business, or technical information of any kind that the Company or
First Federal or any of their subsidiaries or affiliates has received from
service providers, other vendors, or customers that these third parties have
designated as confidential or proprietary.
(d)    Survival. This Section 9 will survive the termination of the Employee's
employment.
10.    Sanctions; Remedial Actions.
(a)    Cessation of Remaining Payments and Compensation; Right to Recover
Previous Payments. If the Employee violates Section 8 or Section 9, any
remaining payments or compensation, of any nature, due to the Employee under
this Agreement will immediately cease, and the Company and First Federal may
recover, at any time and in its sole discretion, all payments and other
compensation (of whatever nature) paid to the Employee (or their equivalent
value, in the case of insurance or other nonmonetary payments) after the
violation occurred.
(b)    Injunctive Relief. The Employee recognizes and agrees that any breach of
the covenants set forth in Section 8 or 9 by the Employee will cause immediate
and irreparable injury to the Company and First Federal, and the Employee hereby
authorizes recourse by the Company and First Federal to injunction or specific
performance, as well as to other legal or equitable remedies to which the
Company or First Federal may be entitled. Employee agrees that the Company and
First Federal need not post any bond as a condition of seeking such relief and
that the prevailing party in any litigation or arbitration to enforce Section 8
or 9 will be entitled to its reasonable attorney fees.
11.    Miscellaneous.
(a)    All notices and other communications under this Agreement must be in
writing and given by hand-delivery to the other parties or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


- 11 -



--------------------------------------------------------------------------------

Exhibit 10.3


If to the Employee: At the most recent address on file at First Federal;
If to the First Federal or the Company: 105 West 8th Street, Port Angeles,
Washington 98632; or
to another address that either party furnishes to the other in writing. Notice
and communications are effective when actually received by the addressee.
(b)    The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement.
(c)    This Agreement may be executed by scan signatures or facsimile signatures
and in any number of counterparts with the same effect as if all signatory
parties had signed the same document. All counterparts are to be construed
together and constitute one and the same instrument.
(d)    The Company and First Federal may withhold from any amounts payable under
this Agreement the federal, state, local, or foreign taxes as required to be
withheld under any applicable law or regulation.
(e)    Any provision of this Agreement that by its terms continues after the
expiration of this Agreement or the termination of the Employee's employment
will survive in accordance with its terms.
(f)    This Agreement is intended to comply with the requirements of
Section 409A and its applicable regulations. To the extent that any provision in
this Agreement is ambiguous as to its compliance with Section 409A, that
provision is to be read in such a manner so that all payments due under this
Agreement comply with Section 409A. In no event may Employee, directly or
indirectly, designate the calendar year of payment. Each payment under this
Agreement is to be treated as a separate payment for purposes of Section 409A.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Employee's separation from service within the meaning of Section 409A, the
Employee is considered a "specified employee" within the meaning of
Section 409A(a)(2)(B)(i), and if any payment that the Employee becomes entitled
to under this Agreement is deferred compensation subject to interest, penalties
and additional tax imposed under Section 409A(a)(2)(B)(i), then no such payment
will be payable before the date that is the earlier of (i) six months and one
day after the Employee's separation from service or (ii) the Employee's death.
In no event will the Date of Termination be deemed to occur until the Employee
experiences a "separation from service" within the meaning of Section 409A, and
notwithstanding anything contained in this Agreement to the contrary, the date
on which the separation from service takes place will be the Date of
Termination. All reimbursements provided under this Agreement shall be provided
in accordance with the requirements of Section 409A, including, when applicable,
the requirement that (A) the amount of expenses eligible for reimbursement
during one calendar year does not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the


- 12 -



--------------------------------------------------------------------------------

Exhibit 10.3


reimbursement of an eligible expense is made no later than the last day of the
calendar year following the calendar year in which the expense is incurred; and
(C) the right to any reimbursement is not subject to liquidation or exchange for
another benefit. Notwithstanding the foregoing, the Company and First Federal
make no representation or covenant to ensure that the payments and benefits
under this Agreement are exempt from, or compliant with, Section 409A.
(g)    Except as explicitly set forth in this Agreement, this Agreement
constitutes the entire agreement between the parties with respect to its subject
matter, and supersedes all prior agreements, oral or written, between the
parties with respect to its subject matter.




















[Remainder of page left intentionally blank]


- 13 -



--------------------------------------------------------------------------------

Exhibit 10.3




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE ENFORCED BY
THE PARTIES.
 
FIRST NORTHWEST BANCORP




   


By:   


Its:   






 
FIRST FEDERAL SAVINGS AND LOAN ASSOCIATION OF PORT ANGELES




   


By:   


Its:   






 
EMPLOYEE




   









- 14 -

